NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 12 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


LARRY DARVELL HENRICKS,                          No. 13-56304

             Petitioner - Appellant,             D.C. No. 2:12-cv-09508-FMO

   v.
                                                 MEMORANDUM*
RICHARD B. IVES, Warden,

             Respondent - Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                    Fernando M. Olguin, District Judge, Presiding

                            Submitted December 5, 2014**

Before:       HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

        Federal prisoner Larry Darvell Henricks appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition. We

review de novo the dismissal of a section 2241 petition, see Alaimalo v. United

States, 645 F.3d 1042, 1047 (9th Cir. 2011), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Henricks contends that he is actually innocent under Bailey v. United States,

516 U.S. 137 (1995), of using and/or carrying a firearm, in violation of 18 U.S.C.

§ 924(c)(1), and he therefore should be allowed to proceed with his section 2241

petition under the “escape hatch” of 28 U.S.C. § 2255(e). Henricks cannot establish

that he has not had an “unobstructed procedural shot” at presenting this claim

because he could have raised it in a timely section 2255 motion. See Harrison v.

Ollison, 519 F.3d 952, 961 (9th Cir. 2008). Accordingly, the district court properly

dismissed Henricks’s claim for lack of jurisdiction. See id. at 961-62. Contrary to

Henricks’s contention, McQuiggin v. Perkins, 133 S. Ct. 1924 (2013), does not

compel a different result.

      We do not consider Henricks’s claim that his counsel on state direct appeal

was constitutionally ineffective because this claim is raised for the first time on

appeal. See Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001).

      AFFIRMED.




                                           2                                    13-56304